[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an action for custody of the minor child Michael Bentley, born June 20, 1986.
The action was brought by Sandy Newman, the mother of said minor child.
The defendant is Gloria Bentley, the grandparent of said child.
The plaintiff has failed to avere as part of her pleadings that there is another action (or actions) currently pending in other courts.
The court has determined that the custody of the said minor child is the subject of a decree of the Probate Court for the District of Torrington. There may also be an action currently pending in the Superior Court for Juvenile Matters.
For the foregoing reasons, the above-captioned matter is hereby dismissed without prejudice, upon a showing that this CT Page 6643 action should be consolidated with any and all other cases in courts having concurrent jurisdiction.
By the Court
DOHERTY, J.